OPINION and JUDGMENT
DALTON, Chief Judge.
This case comes before the court upon a petition for a writ of habeas corpus, filed in forma pauperis by George A. Snead pursuant to the provisions of 28 U.S.C. § 2241.
Petitioner is currently serving a term of five years in the Virginia State Penitentiary, pursuant to a conviction of arson by the Corporation Court for the City of Danville on September 29, 1965. At his trial, petitioner was represented by court-appointed counsel. Petitioner’s writ of error to the Supreme Court of Appeals of Virginia was denied by order entered October 10, 1967.
A habeas corpus hearing was conducted by the state court in Danville on June 21, 1966, as a result of a petition by the prisoner. Petitioner was represented by court-appointed counsel and was afforded an opportunity to present testimony in his own behalf. The writ was denied by an order entered June 30, 1966. No appeal was taken from this decision.
Petitioner now seeks a writ of habeas corpus from this court, alleging that he was denied various constitutional rights. There is no need to enumerate petitioner’s allegations since it is clear that he has failed to exhaust his state remedies. By failing to appeal the decision after his plenary hearing in the state courts, petitioner has denied the Supreme Court of Appeals of Virginia the chance to rule on petitioner’s allegations.
This court will not consider petitioner’s writ of habeas corpus until such time as petitioner has sought and been denied relief in the courts of the Commonwealth. Thomas v. Commonwealth, 357 F.2d 87, 90 (4th Cir. 1966).
It is hereby adjudged and ordered that the petition for habeas corpus be, and the same is hereby dismissed without prejudice to file a writ of error in the Supreme Court of Appeals of Virginia.
The clerk is directed to send certified copies of this opinion and judgment to the petitioner and to the respondent.